DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:  Hupton et al. does not teach the features recited in claims 8-10 and 18-20 regarding the drooping the PSU to avoid failure and also the “okay” signals in claims 9-10 and 19-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “supervisor” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hupton et al. US 8,676,393 B1

	Hupton teaches:
1. A method for power management for a Power over Ethernet (PoE) device, the method comprising: 
obtaining, by a supervisor [“group master”], power information from a plurality of power supply units (PSUs) [Fig. 1 102, 104, 106, 108] to obtain total consumed power; [Fig. 8 804]
obtaining, by the supervisor, a total system power capacity value associated with the plurality of PSUs; [Col. 12, ll. 4-11,” In power sharing mode the total global power budget available to the master (to distribute to the member switches) is the cumulative capacity of all the front end power supply modules of the power sharing group (for example in FIG. 1 the cumulative capacity of power supply modules 102, 104, 106, 108).”]
calculating, by the supervisor, a total available PoE power value using the total consumed power and the total system power capacity value; [Col. 13 ll. 30-33, “If the sum of the current loads is more than a predetermined threshold (e.g., twice the remaining power) then need immediate load shedding occurs. “”] and 
making a first determination, by the supervisor, using the total available PoE power value and a PoE power table, whether a powered device should stop receiving power. [Col. 12 ll. 55 – Col. 13 ll. 44]

Hupton teaches:
2. The method of claim 1, further comprising: 
obtaining, by the supervisor, a system logic power value; [Fig. 8 804] and 
obtaining, by the supervisor, a power guardband value, wherein calculating the total available PoE power value comprises the supervisor also using the system logic power value and the power guardband value.  [Fig. 9 904, predetermined threshold]

	Hupton teaches:
3. The method of claim 2, wherein calculating the total available PoE power value further comprises subtracting, from the total system power capacity value, the total consumed power, the power guardband value, and at least a portion of the system logic power value. [Fig. 8 806]

	Hupton teaches:
4. The method of claim 1, wherein the PoE power table comprises: 
a first entry comprising a first PoE interface identifier, a first power draw value associated with the first PoE interface identifier, and a first interface keep-on order value; and 
a second entry comprising a second PoE interface identifier, a second power draw value associated with the second PoE interface identifier, and a second interface keep-on order value. [Col. 12 ll. 59-64], “In particular embodiments, there are three types of loads, low priority PoE ports, high priority PoE ports, and system loads, where a system load is the power required to keep a device providing power to powered devices (for example the power to maintain a switch that is providing PoE).”]

	Hupton teaches:
5. The method of claim 4, wherein: the first power draw value is obtained by the supervisor from a first power sourcing equipment (PSE) controller component comprising a first PoE interface associated with the first PoE interface identifier; the second power draw value is obtained by the supervisor from a second PSE controller component comprising a second PoE interface associated with the second PoE interface identifier; and the first interface keep-on order value 

	Hupton teaches:
6. The method of claim 5, wherein: the first determination comprises a decision that the powered device should stop receiving power, the powered device is operatively connected to the first PoE interface associated the first PoE interface identifier, making the first determination comprises the supervisor making a second determination that the first interface keep-on order value indicates a higher priority than the second interface keep-on order value, and the method further comprises causing the first PoE interface to stop providing power to the powered device.  [Fig. 9 912 load shedding for immediate load shedding PDs determined in 904 and graceful load shedding determined from 902]

	Hupton teaches:
7. The method of claim 6, further comprising: making a third determination, by the supervisor, that stopping providing power to the powered device did not bring total PoE port power consumption below the total available PoE power value; and in response to the third determination, causing the second PoE interface to stop providing power to a second powered device.  [Col. 12 ll. 55-64]

	Regarding claims 11-17, these apparatus claims recite the implementation of the method claims above and are rejected on the same grounds and rationale as claims 1-7 above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473.  The examiner can normally be reached on Monday - Friday 9-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY COLLINS/Examiner, Art Unit 2115